367 F. Supp. 373 (1973)
Richard MACKENSWORTH
v.
AMERICAN TRADING TRANSPORTATION CO.
Civ. A. No. 73-943.
United States District Court, E. D. Pennsylvania.
November 19, 1973.
*374 Cohen & Lore, Harry Lore, Philadelphia, Pa., for plaintiff.
Krusen, Evans & Byrne, E. Alfred Smith, T. J. Mahoney, H. Wallace Roberts, Philadelphia, Pa., for defendant.

OPINION AND ORDER
EDWARD R. BECKER, District Judge.
    The motion now before us
    has stirred up a terrible fuss.
    And what is considerably worse,
    it has spawned some preposterous
        doggerel verse.
    The plaintiff, a man of the sea,
    after paying his lawyer a fee,
    filed a complaint of several pages
    to recover statutory wages.[1]
    The pleaded facts remind us
        of a tale that is endless.
    A seaman whom for centuries
        the law has called "friendless"
    is discharged from the ship before
        voyage's end
    and sues for lost wages, his finances
        to mend.
    The defendant shipping company's
        office is based in New York City,
    and to get right down to the nitty
        gritty,
    it has been brought to this Court by
        long arm service,[2]
    which has made it extremely nervous.
    Long arm service is a procedural
        tool
    founded upon a "doing business"
        rule.
    But defendant has no office here,
        and says it has no mania
    to do any business in Pennsylvania.
    Plaintiff found defendant had a ship
        here in June '72,
    but defendant says that ship's business
        is through.
    Asserting that process is amiss,
    it has filed a motion to dismiss.
    Plaintiff's counsel, whose name is
        Harry Lore,
    read defendant's brief and found it
        a bore.
    Instead of a reply brief, he acted
        pretty quick
    and responded with a clever limerick:
          "Admiralty process is hoary
          With pleadings that tell a sad
           story
          Of Libels in Rem
*375
          The bane of sea-faring men
          The moral:
          Better personally served than
           be sorry."
    Not to be outdone, the defense took
        the time
    to reply with their own clever rhyme.
    The defense counsel team of Mahoney,
        Roberts, & Smith
    drafted a poem cutting right to the
        pith:
          "Admiralty lawyers like Harry
          Both current and those known
           from lore
          Be they straight types, mixed
           or fairy
          Must learn how to sidestep
           our bore.
          For Smith, not known for his
           mirth
          With his knife out for Mackensworth
          With Writs, papers or Motions
           to Quash
          Knows that dear Harry's position
           don't wash."
    Overwhelmed by this outburst of
        pure creativity,
    we determined to show an equal proclivity.
    Hence this opinion in the form of
        verse,
    even if not of the calibre of Saint-John
        Perse.
    The first question is whether, under
        the facts,
    defendant has done business here to
        come under Pennsylvania's long
        arm acts.[3]
    If we find that it has, we must reach
        question two,
    whether that act so applied is constitutional
        under Washington
        v. International Shoe.[4]
    Defendant runs a ship known as
        the SS Washington Trader,
    whose travels plaintiff tracked
        as GM is said to have followed
        Nader.
    He found that in June '72 that ship
        rested its keel
    and took on a load of cargo here
        which was quite a big business
        deal.
    In order for extraterritorial jurisdiction
        to obtain,
    it is enough that defendant do a single
        act in Pa. for pecuniary
        gain.
    And we hold that the recent visit of
        defendant's ship to Philadelphia's
        port
    is doing business enough to bring
        it before this Court.
    We note, however, that the
        amended act's grammar[5]
    is enough to make any thoughtful
        lawyer stammer.
    The particular problem which deserves
        mention
    is whether a single act done for pecuniary
        gain also requires a future
        intention.
    As our holding suggests, we believe
        the answer is no,
    and feel that is how the Pa. appellate
        cases will go.
    Further, concerning § (a)(3)'s
        "shipping of merchandise"
*376
    the future intention doctrine has already
        had its demise.[6]
    We do not yet rest our inquiry,
        for as is a judge's bent,
    we must look to see if there is precedent.[7]
    And we found one written in '68 by
        three big wheels
    on the Third Circuit Court of Appeals.
    The case, a longshoreman's personal
        injury suit,
        is Kane v. USSR,
    and it controls the case at bar.
    It's a case with which defendants
        had not reckoned,
    and may be found at page 131 of 394
        F.2d.
    In Kane, a ship came but once to
        pick up stores
    and hired as agents to do its chores
        a firm of local stevedores.
    Since the Court upheld service on
        the agents,
        the case is nearly on all fours,
    and to defendant's statutory argument
        Kane closes the doors.
    Despite defendant's claim that
        plaintiff's process is silly,
    there have been three other seamen's
        actions against defendant, with
        service in Philly.
    And although they might have tried
        to get the service corrected,
    the fact of the matter is they've
        never objected.[8]
    We turn then to the constitutional
        point,
    and lest the issue come out of joint,
    it is important that one thought be
        first appended:
    the reason the long arm statute was
        amended.
    The amendment's purpose was to
        eliminate guess
    and to extend long arm service
        to the full reach of due process.[9]
    And so we now must look to the facts
    to see if due process is met by
        sufficient "minimum contacts."[10]
    The visit of defendant's ship
        is not yet very old,
    and so we feel constrained to hold
    that under traditional notions of
        substantial justice and fair
        play,[11]
    defendant's constitutional argument
        does not carry the day.
    This Opinion has now reached its
        final border,
    and the time has come to enter an
        Order,
    which, in a sense, is its ultimate
        crux,
    but alas, plaintiff claims under a
        thousand bucks.
    So, while trial counsel are doubtless
        in fine fettle,
    with many fine fish in their trial
        kettle,
    we urge them not to test their mettle,
*377
    because, for the small sum involved,
        it makes more sense to settle.
    In view of the foregoing Opinion, at
        this time
    we enter the following Order, also
        in rhyme.
                ORDER
    Finding that service of process is
        bona fide,
    the motion to dismiss is hereby denied.
    So that this case can now get about
        its ways,
    defendant shall file an answer within
        21 days.
NOTES
[1]  nautical terms, the wage statute is stowed
at § 594 of 46 U.S.Code.
[2]  arm service is effected, not by stealth,
but through the Secretary of the Commonwealth.
[3]  to relieve the plaintiff's service burdens,
Pennsylvania's latest long arm law may be found at § 8309 of 42 Purdon's.
[4]  decision of the Supreme Court of Courts
may be found at page 310 of 326 U.S. Reports. [66 S. Ct. 154, 90 L. Ed. 95]
[5]  The words of the statute are overly terse, still we will quote them, though not in verse:

(a) General rule.Any of the following shall constitute "doing business" for the purposes of this chapter:
.   .   .   .   .
(2) The doing of a single act in this Commonwealth for the purpose of thereby realizing pecuniary benefit or otherwise accomplishing an object with the intention of initiating a series of such acts.
(3) The shipping of merchandise directly or indirectly into or through this Commonwealth.
42 Pa. S. § 8309.
[6]  See Aquarium Pharmaceuticals Inc. v. Industrial Pressing and Packaging (E.D.Pa. 1973).

Prospects for suit on a single goods shipment are decidedly greener
because of the Aquarium decision of Judge Charles R. Weiner,
holding that, in a goods shipment case no future intention is needed;
the message of Aquarium we surely have heeded.
Anyone who wishes to look Aquarium up can find it at p. 441 of 358 F.Supp.
[7]  thus reject the contention that one of the judicial vices
is too much reliance on stare decisis.
[8]  Berrios v. American Trading & Production Co. (AT&P) (defendant's predecessor), C.A. 68-47;

Gibson v. AT&P, C.A. 68-1466.
And in Battles v. AT&P., C.A. 73-102, in this very annum,
service on the Secretary of the Commonwealth
was authorized by Judge John B. Hannum.
[9]  See Aquarium Pharmaceuticals Inc. v. Industrial Presing & Packaging, supra, at 444.
[10]  See International Shoe v. State of Washington, supra, at 316.
[11]  See id.